Title: From Benjamin Franklin to Jonathan Williams, Jr., 18 September 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, Sept. 18. 1780.
M. De Chaumont tells me the Ship will be ready to take in Goods by the End of this Month. You will make the necessary Preparations, that as little time may be lost as possible, it being of the utmost Consequence that the Clothing should arrive before Winter. M. Ross has Shipt 123 Bales of his Goods for the Congress in a Vessel from L’Orient. I do not know if that be all he had. As you will have Room you can take some of the arms which may be shipt by Mr. Schweighauser. I have desired him to confer with you on the Subject. There is also 100 Tons of Salt Peter at St. Maloes: which, if you can take M. Chaumont thinks will be best and cheapest, Risque considered, transported by Land. You will consider this, and give me your Opinion.— M. Le Rouge Geographe rue des grands Augustins, has deliver’d me 15 of Hutchin’s Maps & Books, and requests an Order to have the Rest put in to his Hands for Sale. I know not where they are, nor that I have any thing to do with it. Have you? He is, I believe a proper Person. My Love to the good Girls, and believe me ever.
Your affectionate Uncle.
M. Williams.
